Case 2:19-cv-01489-RSM Document 12 Filed 10/15/19 Page 1 of 11

ecw FILED —— eeneeee ENTERED
ewwecon LODGED RECEIVED

ing Abdul M ner 35 2019 SP
King Abdul Mumin El acy 75 201
At SEATTLE

Of The Kingdom Of Morocco CLERK US, DISTRICT COURT
x WESTERN DISTRICT OF WASHINGTON.

  

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

___ Joseph Stanley Pigott a.k.a. King Abdul Mumin-E], et al.,
CASE NO. 19-cv-01489 RSM

IDEMAND FOR REMOVAL OF
Plaintiff(s), [MAGISTRATE JUDGE MARY ALICE
THEILER AS BEING CHARGED WITH
KING COUNTY, et al., TREASON AND IS AN

'UNTRUST WORTH PUBLIC SERVANT
Defendant(s).

 

 

DECLARATION IN SUPPORT OF TREASON AGAINST MAGISTRATE
JUDGE MARY ALICE THEILER

I, Joseph Stanley Pigott a.k.a. King Abdul Mumin El, declare under penalty of perjury that the
following facts are true and correct to the best of my information and belief:
1. I am the plaintiff in this action.
2. Acomplaint was filed herein on the Grounds of Treason from my Federal Criminal
Investigation, for the Kingdom Of Morocco, for the Conspirators that helped to keep me in
prison, when Magistrate Judge Mary Alice Theiler, hid the facts that I was a Free Man and

knew that I was to be released, on 4/10/2003, from the KING COUNTY JAIL.
 

10.

Case 2:19-cv-01489-RSM Document 12 Filed 10/15/19 Page 2 of 11

That this Court operates outside of The Moorish American Treaty Of Peace & Friendship Of
1787 & the U.S. Constitution Of 1789 and is Treason to use any “Thing” Contrary to the
Supreme Law Of The Land, in this case and any other case that comes, before the Court Of
Morocco.

Magistrate Judge Mary Alice Theiler, is not qualified to sit as a Public Servant, because she is
not a Noble/Moor, in which the Supreme Law Of The Land Dictates that United States Citizens
can do Commerce and Pass & Repass Our Country & Seaports without interruptions.

That Mary Alice Theiler is in violation of Article 14 of the Moorish American Treaty Of Peace
& Friendship, which states she can't live here or have a job, here.

The Job Mary Alice Theiler has is only for a Noble/Moor, only! The Supreme Law Of The
Land Is Moslem Law and not for any European to use.

All United State Courts are for Nobles to Rule Over Their Dominions, ALL OVER THE
WORLD, and NO EUROPEAN HAS A COURT, in The Republic Form Of Government.

That, King Abdul Mumin E], is the Ruler of this Court and the MASTER and the PUBLIC
SERVANT IS TO TAKE ORDERS, FROM THE MASTER.

Only an Constitutional Article III Court can be used in this Case and Only Nobles/Moors can sit
on this Article III Court to make the Rulings, when I give the Orders from my Trust/Moorish
American Treaty Of Peace & Friendship Of 1787 & the U.S. Constitution Of 1789, which is
written, by my Ancestors to Rule our Kingdom, forever.

The Moorish American Treaty Of Peace & Friendship Of 1787 is a Moroccan Court Order that

started the United States Of America, after the 13 Colonies Surrendered to the Moors and

 
 

Case 2:19-cv-01489-RSM Document 12 Filed 10/15/19 Page 3 of 11

signed and agreed to this Court Order. See Attached Treaty and Underlined where it says

ORDERED.

 

 

u
Pi JAMS 1 fe -

Plaintiff Ho

 
 

Case 2:19-cv-01489-RSM Document 12 Filed 10/15/19 Page 4 of 11

Morocco

PEACE AND FRIENDSHIP

Treaty sealed by the Emperor of Morocco June 23, 1786, and delivered
to the American agent at Morocco June 28, 1786; additional
article signed and sedled on behalf of Morocco July 15, 1786; ship-
signals agreement signed at Morocco July 6, 1786?

Entered into force July 15, 1786

Treaty and additional article ratified and proclaimed by the President
of the United States July 18, 1787

Expired; replaced January 28, 1837, by treaty of September 16, 1836 °

8 Stat. 100; Treaty Series 244-1

TREATY
[TRANSLATION]

To all Persons to -whom these Presents shall come or be made known—

Whereas the United States of America in Congress assembled by their
Commission bearing date the twelvth day of May One thousand Seven hun-
dred and Eighty four thought proper to constitute John Adams, Benjamin
Franklin and Thomas Jefferson their Ministers Plenipotentiary, giving to
them or a Majority of them full Powers to confer, treat & negotiate with
the Ambassador, Minister or Commissioner of His Majesty the Emperor of
Morocco concerning a Treaty of Amity and Commerce, to make & receive
propositions for such Treaty and to conclude and sign the same, transmitting
it to the United States in Congress assembled for their fina] Ratification,
And by one other Commission bearing date the Eleventh day of March One
thousand Seven hundred & Eighty five did further empower the said Min-

i Certain agreements between the United States and France were applicable to Morocco.
See ante, Vol. 7, p. 763, FRANCE.

*For a detailed study of these procedures and other features of the negotiations, see
2 Miller 185. The document printed here, incorporating a certified English translation
of the treaty and the additional article, was signed and sealed by Ministers Plenipotentiary
of the United States, Thomas Jefferson at Paris, Jan. 1, 1787, and John Adams at London
Jan. 25, 1787.

* TS 244-2, post, p. 1286.

1278

 
Case 2:19-cv-01489-RSM Document 12 Filed 10/15/19 Page 5 of 11

PEACE AND FRIENDSHIP—JUNE 23-JULY 15, 1786 1279

isters Plenipotentiary or a majority of them, by writing under their hands
and. Seals to appoint such Agent in the said Business as they might think
proper with Authority under the directions and Instructions of the said
Ministers to commence & prosecute the said Negotiations & Conferences for
the said Treaty provided that the said Treaty should be signed by the said
Ministers: And Whereas, We the said John Adams & Thomas Jefferson two
of the said Ministers Plenipotentiary (the said Benjamin Franklin being
absent) by writing under the Hand and Seal of the said John Adams at
London October the fifth, One thousand Seven hundred and Eighty five, &
of the said Thomas Jefferson at Paris October the Eleventh of the same
Year, did appoint Thomas Barclay, Agent in the Business aforesaid, giving
him the Powers therein, which by the said second Commission we were
authorized to give, and the said Thomas Barclay in pursuance thereof, hath
arranged Articles for a Treaty of Amity and Commerce between the United
States of America and His Majesty the Emperor of Morocco, which Articles
written in the Arabic Language, confirmed by His said Majesty the Emperor
of Morocco & seal’d with His Royal Seal, being translated into the Language
of the said United States of America, together with the Attestations thereto
annexed are in the following Words, To Wit.

In the name of Almighty God,

This is a Treaty of Peace and Friendship established between us and the
United States of America, which is confirmed, and which we have ordered _
to be written in this Book and sealed with our Royal Seal at our Court of ©
Morocco on the twenty fifth day of the blessed Month of Shaban, in the
Year One thousand two hundred, trusting in God it will remain permanent.

Al.

We declare that both Parties have agreed that this Treaty consisting of
twenty five Articles shall be inserted in this Book and delivered to the Honor-
able Thomas Barclay, the Agent of the United States now at our Court, with
whose Approbation it has been made and who is duly authorized on their
Part, to treat with us concerning all the Matters contained therein.

2.

If either of the Parties shall be at War with any Nation whatever, the other
Party shall not take a Commission from the Enemy nor fight under their

Colors.
3.

If either of the Parties shall be at War with any Nation whatever and take
a Prize belonging ta that Nation, and there shall be found on board Subjects
or Effects belonging to either of the Parties, the Subjects shall be set at Liberty
and the Effects returned to the Owners. And if any Goods belonging to any
 

Case 2:19-cv-01489-RSM Document 12 Filed 10/15/19 Page 6 of 11

1280 MOROCCO

Nation, with whom either of the Parties shall be at War, shall be loaded on
Vessels belonging to the other Party, they shall pass free and unmolested
without any attempt being made to take or detain them.

‘4.

A Signal or Pass shall be given to all Vessels belonging to both Parties, by
which they are to be known when they meet at Sea, and if the Commander
of a Ship of War of either Party shall have other Ships under his Convoy, the
Declaration of the Commander shall alone be sufficient to exempt any of
them from examination.

J.

If either of the Parties shall be at War, and shall meet a Vessel at Sea,
belonging to the other, it is agreed that if an examination is to be made, it
shall be done by sending a Boat with two or three Men only, and if any Gun
shall be fired and injury done without Reason, the offending Party shall make

good all damages.
6.

If any Moor shall bring Citizens of the United States or their Effects to His
Majesty, the Citizens shall immediately be set at Liberty and the Effects
restored, and in like Manner, if any Moor not a Subject of these Dominions
shall make Prize of any of the Citizens of America or their Effects and bring
them into any of the Ports of His Majesty, they shall be immediately released,
as they will then be considered as under His Majesty’s Protection.

7.

If any Vessel of either Party shall put into a Port of the other and have
occasion for Provisions or other Supplies, they shall be furnished without any
interruption or molestation.

8.

If any Vessel of the United States shall meet with a Disaster at Sea and
put into one of our Ports to repair, she shall be at Liberty to land and reload
her cargo, without paying any Duty whatever.

9.

If any Vessel of the United States shall be cast on Shore on any Part of our
Coasts, she shall remain at the disposition of the Owners and no one shall
attempt going near her without their Approbation, as she is then considered
particularly under our Protection; and if any Vessel of the United States
shall be forced to put into our Ports, by Stress of weather or otherwise, she
shall not be compelled to land her Cargo, but shall remain in tranquillity
untill the Commander shall think proper to proceed on his Voyage.

 
 

Case 2:19-cv-01489-RSM Document 12 Filed 10/15/19 Page 7 of 11

PEACE AND FRIENDSHIP—-JUNE 23-JULY 15, 1786 1281

.10.*

If any Vessel of either of the Parties shall have an engagement with a
Vessel belonging to any of the Christian Powers within gunshot of the Forts
of the other, the Vessel so engaged shall be defended and protected as much
as possible untill she is in safety; And if any American Vessel shall be cast
on shore on the Coast of Wadnoon or any Coast thereabout, the People
belonging to her shall be protected, and assisted untill by the help of God,
they shall be sent to their Country.

Al.

If we shall be at War with any Christian Power and any of our Vessels sail
from the Ports of the United States, no Vessel belonging to the enemy shall
follow untill twenty four hours after the Departure of our Vessels; and the
same Regulation shall be observed towards the American Vessels sailing from
our Ports.—be their enemies Moors or Christians.

12. 6

If any Ship of War belonging to the United States shall put into any of
our Ports, she shall not be examined on any Pretence whatever, even though
she should have fugitive Slaves on Board, nor shall the Governor or Com-
mander of the Place compel them to be brought on Shore on any pretext, nor:
require any payment for them.

13,

If a Ship of War of either Party shall put into a Port of the other and salute,
it shall be returned from the Fort, with an equal Number of Guns, not with
more or less.

14,

The Commerce with the United States shall be on the same footing as is
the Commerce with Spain or as that with the most favored Nation for the
time being and their Citizens shall be respected and esteemed and have full
Liberty to pass and repass our Country and Sea Ports whenever they please
without interruption.

-15.

Merchants of both Countries shall employ only such interpreters, & such
other Persons to assist them in their Business, as they shall think proper. No
Commander of a Vessel shall transport his Cargo on board another Vessel,
he shall not be detained in Port, longer than he may think proper, and all
persons employed in loading or unloading Goods or in any other Labor what-
ever, shall be paid at the Customary rates, not more and not less.

* See also additional article, p. 1284.

 
 

Case 2:19-cv-01489-RSM Document 12 Filed 10/15/19 Page 8 of 11

1282 MOROCCO

16.

In case of a War between the Parties, the Prisoners are not to be made
Slaves, but to be exchanged one for another, Captain for Captain, Officer for
Officer and one private Man for another; and if there shall prove a defficiency
on either side, it shall be made up by the payment of one hundred Mexican
Dollars for each Person wanting; And it is agreed that all Prisoners shall be
exchanged in twelve Months from the Time of their being taken, and that
this exchange may be effected by a Merchant or any other Person authorized
by either of the Parties.

17.

Merchasis shall not be compelled to buy or Sell any kind of Goods but
such as they shall think proper; and.may buy and sell all sorts of Merchan-
dise but such as are prohibited to the other Christian Nations.

18.

All goods shall be weighed and examined before they are sent on board, and
to avoid all detention of Vessels, no examination shall afterwards be made,
unless it shall first be proved, that contraband Goods have been sent on board,
in which Case the Persons who took the contraband Goods on board shall
be punished according to the Usage and Custom of the Country and no other
Person whatever shall be injured, nor shall the Ship or Cargo incur any
Penalty or damage whatever.

19.

No vessel shall be detained in Port on any pretence whatever, nor be obliged
to take on board any Article without the consent of the Commander, who
shall be at full Liberty to agree for the Freight of any Goods he takes on board.

.20.

If any of the Citizens of the United States, or any Persons under their
Protection, shall have any disputes with each other, the Consul shall decide
between the Parties and whenever the Consul shall require any Aid or Assist-
ance from our Government to enforce his decisions it shall be immediately
granted to him.

21,

If a Citizen of te United States should kill or wound a Moor, or on the
contrary if a Moor shall kill or wound a Citizen of the United States, the Law
of the Country shall take place and equal Justice shall be rendered, the Consul
assisting at the Tryal, and if any Delinquent shall make his escape, the Consul
shall not be answerable for him in any manner whatever.

 
 

Case 2:19-cv-01489-RSM Document 12 Filed 10/15/19 Page 9 of 11

PEACE AND FRIENDSHIP—JUNE 23-JULY 15, 1786 1283

22,

If an American Citizen shall die in our Country and no Will shall appear,
the Consul shall take possession of his Effects, and if there shall be no Consul,
the Effects shall be deposited in the hands of some Person worthy of Trust,
untill the Party shall appear who has a Right to demand them, but if the
Heir to the Person deceased be present, the Property shall be delivered to him
without interruption; and if a Will shall appear, the Property shall descend
agreeable to that Will, as soon as the Consul shall declare the Validity thereof.

23,

The Consuls of the United States of America shall reside in any Sea Port
of our Dominions that they shall think proper; And they shall be respected
and enjoy all the Privileges which the Consuls of any other Nation enjoy, and
if any of the Citizens of the United States shall contract any Debts or engage-
ments, the Consul shall not be in any Manner accountable for them, unless
he shall have given a Promise in writing for the payment or fulfilling thereof,
without which promise in Writing no Application to him for any redress shall
be made. .

24,

If any differences shall arise by either Party infringing on any of the
Articles of this Treaty, Peace and Harmony shall remain notwithstanding
in the fullest force, untill a friendly Application shall be made for an
Arrangement, and untill that Application shall be rejected, no appeal shall
be made to Arms. And if a War shall break out between the Parties, Nine
Months shall be granted to all the Subjects of both Parties, to dispose of
their Effects and retire with their Property. And it is further declared that
whatever indulgences in Trade or otherwise shall be granted to any of the
Christian Powers, the Citizens of the United States shall be equally entitled
to them.

25.

This Treaty shall continue in full Force, with the help of God for Fifty
Years.

We have delivered this Book into the Hands of the before-mentioned
Thomas Barclay on the first day of the blessed Month of Ramadan, in the
Year One thousand two hundred.

I certify that the annex’d is a true Copy of the Translation made by
Issac Cardoza Nuiiez, Interpreter at Morocco, of the treaty between the
Emperor of Morocco and the United States of America.

Trot Barcray

 
 

Case 2:19-cv-01489-RSM Document12 Filed 10/15/19 Page 10 of 11

1284 MOROCCO

ADDITIONAL ARTICLE

[TRANSLATION]

Grace to the only God

I the underwritten the Servant of God, Taher Ben Abdelhack Fennish
do certify that His Imperial Majesty my Master /whom God preserve/
having concluded a Treaty of Peace and Commerce with the United States
of America has ordered me the better to compleat it and in addition of the
tenth Article of the Treaty to declare “That, if any Vessel belonging to the
United States shall be in any of the Ports of His Majesty’s Dominions, or
within Gunshot of his Forts, she shall be protected as much as possible and
no Vessel whatever belonging either to Moorish or Christian Powers with
whom the United States may be at War, shall be permitted to follow or
engage her, as we now deem the Citizens of America our good Friends.”

And in obedience to His Majesty’s Commands I certify this Declaration

_ by putting my hand and Seal to it, on the Eighteenth day of Ramadan in

the Year One thousand two hundred.

(Signed)

The Servant of the King my Master whom God preserve
Taner Ben ABDELHACK FENNISH

I Do Certify that the above is a True Copy of the Translation Made
at Morocco by Isaac Cardoza Nunes, Interpreter, of a Declaration Made and
Signed by Cidi Hage Tahar Fennish in addition to the Treaty between the
Emperor of Morocco and the United States of America which Declaration
the said Tahar Fennish Made by the Express Directions of His Majesty.

Tuo* Barclay

Note, The Ramadan of the Year of the Hegira 1200 Commenced on the
28th June in the Year of our Lord 1786.

Now know Ye that We the said John Adams & Thomas Jefferson Minis-
ters Plenipotentiary aforesaid do approve & conclude the said Treaty and
every Article and Clause therein contained, reserving the same nevertheless
to the United States in Congress assembled for their final Ratification.

In testimony whereof we have signed the same with our Names and Seals,
at the places of our respective residence and at the dates expressed under our
signatures respectively.

Joun ApaMs [SEAL]
Lonpon January 25. 1787.

Tu: JerFERson [seat]
Paris January I. 1787.

 
 

Case 2:19-cv-01489-RSM Document12 Filed 10/15/19 Page 11of11

PEACE AND FRIENDSHIP-—JUNE 23-JULY 15, 1786 1285

Suip-SicNats AGREEMENT

The following Signals are agreed upon between Commodore Rais
Farache, on the Part of His Majesty the Emperor of Morocco, and the Hon-
orable Thomas Barclay Esquire Agent for the United States of America on
their Part, to the End that the Vessels of both Parties may be known to each
other at Sea.

For Vessels of two or of three Masts,

In the Day, a blue Pendant is to be hoisted on the End of the Main Yard,
and in the Night a Lantern is to be hoisted on the same Place.

For Vessels of one Mast only,

In the Day, a blue Pendant is to be hoisted at the Mast-Head, and in the
Night a Lantern is to be hoisted on the Ensign Staff.

Done at Morocco the Ninth day of the Month of Ramadan in the Year
One thousand two hundred. ,

Tuo® Barcray

From the Great in Position, the High in God
By authorization: Rais Faraj
